Citation Nr: 1412560	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active service from June 1946 to July 1967.  The Veteran died in March 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a single-judge decision of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a November 2008 rating decision of the RO in Manila, the Republic of the Philippines.

In a Board decision dated in January 2012, the Board reopened the previously denied and final claim of entitlement to DIC based on service connection for the cause of death of a Veteran, and denied the issue on the merits.  The appellant appealed the Board's decision to the Veterans Court.  

In an August 2013 decision, the Veterans Court affirmed the Board's decision to reopen the claim based on receipt of new and material evidence.  It also vacated and remanded the reopened issue to the Board for additional development.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant alleges that the Veteran served aboard a ship (U.S.S. Chipola (AO-63)) operating in the inland waterways of Vietnam during the Vietnam War and that, in this capacity, he was exposed to herbicide agents.  The appellant does not specifically contend that the Chipola otherwise docked (and there is no indication that the ship was ever docked in Vietnam - VA records regarding U.S. Navy Ships that were docket in Vietnam during the war is highly detailed) in Vietnam and that the Veteran went ashore.  The Board denied the claim on the basis of its findings that service in Vietnam was not shown, that VA had fulfilled its duty to assist the appellant in obtaining records demonstrating service in Vietnam, and that, notwithstanding the lack of qualifying service, the cause of his death was not included among the herbicide-presumptive diseases.  The Veterans Court vacated and remanded the Board's decision to address specific deficiencies in the Board's findings.

The Veterans Court found the May 2011 response of the National Personnel Records Center ("WE ARE UNABLE TO DETERMINE WHETHER OR NOT THIS VETERAN SERVED IN THE REPUBLIC OF VIETNAM.  WE ARE FURNISHING COPIES OF PERTINENT DOCUMENTS OR INFORMATION FROM THE FILE TO ASSIST YOU IN MAKING A DETERMINATION") to be "an inconclusive result" (see Memorandum Decision, page 4) because it does not include "any response from the National Personnel Records Center that relevant documents do not exist or that it did not have them."  

The U.S.S. Chipola was a fleet oiler.  It is unclear how such a ship would operate in the inland waterways of Vietnam during the Vietnam War.

In any event, the Veterans Court found that VA did not attempt to verify whether the U.S.S. Chipola (AO-63) was present on the inland waterways of the Vietnam during the Vietnam War as the appellant contends (see Memorandum Decision, page 4).

The Veterans Court held that the Board's finding that, none of the conditions causing the Veteran's death are listed under 38 C.F.R. § 3.309(e) was inconsistent with the record, as the death certificate lists atherosclerosis of the aorta as one of the causes of death, and as the Veterans Court took judicial notice that the aorta is the main trunk of the heart, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 112 (32d ed.2012).  (see Memorandum Decision, pages 4-5)

Accordingly, the case is REMANDED for the following action:

1.  Request a clarification from the National Personnel Records Center.  Verify that all relevant documents regarding a determination as to the Veteran's service in Vietnam have been forwarded to VA and that no additional relevant documents exit, or that National Personnel Records Center does not have them.  Document all requests made and all responses received in the claims file.  

2.  Request information from appropriate sources, to include ship's logs or other official service department records, to verify whether the U.S.S. Chipola (AO-63) was present in the inland waterways of Vietnam during the Vietnam War.  

In so doing, request any information needed from the appellant to obtain the information, to include specific date ranges that may be necessary to process a records request from JSRRC or other agencies.  Document all requests made and all responses received in the claims file. 

The Board fully understands the complexity of this request (deck logs can be very extensive and it is problematical to provide information regarding the location of a Navy ship on a day-to-day basis more than one-half century ago).  A review of the Veteran's Court August 2013 decision (and some direct response to it from the JSRRC or other agencies) may help in the understanding of what is required in this case.  The Board must make an effort to meet the requirements of the Veteran's Court.  

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


